Citation Nr: 0014989	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-20 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel
INTRODUCTION

The veteran had active service from February 1941 to October 
1945.  He was a prisoner of war (POW) of the German 
government from February 1943 to May 1945.  The veteran died 
in July 1998.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the appellant's claim on 
appeal. 

At a personal hearing in November 1998, the appellant 
withdrew her claim of entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318.  In May 2000, 
she withdrew her request for a change in representation in 
her case.


FINDINGS OF FACT

1.  During his lifetime, the veteran established service 
connection for the following disabilities: post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling; 
bilateral deafness, evaluated as 40 percent disabling; 
ischemic heart disease, evaluated as 30 percent disabling; 
and traumatic osteoarthritis of the right knee, traumatic 
arthritis of the left knee, tinnitus and 
tonsillitis/laryngitis, each evaluated as 10 percent 
disabling.  

2.  The veteran died on July [redacted], 1998, due to pneumonia 
due to chronic obstructive pulmonary disease (COPD). 

3.  There is no medical evidence of record of a nexus between 
the cause of the veteran's death and any disease or injury 
incurred in or aggravated by his period of active military 
service.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  Service connection for the 
cause of the veteran's death may be granted if a disorder 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1999).  In determining 
whether a service-connected disability contributed to death, 
it must be shown: that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (1999).  

However, before proceeding to the merits of the appellant's 
claim, the Board must first consider whether she has 
established a well-grounded claim for service connection for 
the cause of the veteran's death.  In this regard, she must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that her claim is meritorious or capable 
of substantiation.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 91 (1990).  Where, as in the 
present case, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under section 5107(a).  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

For a claim to be well grounded, it must be supported by 
evidence, not just allegations.  See Tirpak, 2 Vet. App. 609.  
When, as in this case, the determinative issue involves 
questions of medical causation or diagnosis, competent 
medical evidence is required to make the claim well grounded.  
See Grottveit, 5 Vet. App. 91.  In dependency and indemnity 
compensation cases, such evidence is required to link the 
cause of a veteran's death to his service.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 
2348 (1998); Darby v. Brown, 10 Vet. App. 243, 245-6 (1997).

The veteran's death certificate indicates that he died in 
July 1998, and the cause of death is listed as pneumonia, due 
to COPD.  A pathology report listed the pathological 
diagnosis as acute pneumonia of the upper lobes of the lungs.  
At the time of his death, the veteran was service-connected 
for PTSD, evaluated as 50 percent disabling, bilateral 
deafness, evaluated as 40 percent disabling, ischemic heart 
disease, evaluated as 30 percent disabling, as well as 
traumatic osteoarthritis of the right knee, traumatic 
arthritis of the left knee, tinnitus and 
tonsillitis/laryngitis, each evaluated as 10 percent 
disabling.

The veteran's service medical records noted no complaints of, 
or treatment for, symptoms related to pneumonia or COPD.  
Military hospitalization records from June and July 1945, as 
well as the veteran's October 1945 separation examination 
report, indicated that his lungs were normal.  VA examination 
reports dated in June and December 1946 similarly noted that 
the veteran's lungs were normal.   

The earliest medical evidence of disorders related to those 
listed on the veteran's death certificate dates from many 
years after the veteran's separation from service.  The 
veteran submitted a letter from a private physician, dated in 
May 1986, who wrote that the veteran was being treated with 
oxygen therapy and was suffering from chronic bronchitis, 
chronic hypoxemia and chronic congestive heart failure.  An 
August 1986 VA general medical examination report indicated 
that the veteran had COPD, and that he had an episode of 
pneumonia in 1985.  An X-ray report noted that there was 
evidence suggestive of mild chronic bronchitis.  
Correspondence from another private physician, dated in 
December 1988, included that the veteran had "life 
threatening COPD . . . with significant hypoxemia and 
requires portable oxygen."  

The veteran continued to receive treatment for these 
disorders over the ensuing years.  Private treatment records 
from February to March 1998 reported a multitude of diagnoses 
including acute respiratory failure, COPD, congestive heart 
failure, PTSD, status post left lower lobectomy due to lung 
cancer, noninsulin dependent diabetes mellitus, and others.  
In April 1998, the veteran was transferred from a nursing 
home to a VA hospital.  His diagnoses upon admission were 
listed as: dementia, vascular type; PTSD; obsessive-
compulsive disorder; COPD; hypothyroidism; pneumonia; left 
lower lobe carcinoma with partial resection; coronary artery 
disease; benign prostatic hypertrophy; depression; and 
anemia, normocytic.  He was continued on previous therapy of 
two to three liters per minute of oxygen.  The veteran was 
stable through May and June, but in early July there was an 
abrupt change in his condition.  Low grade pneumonia was 
suspected, and subsequently confirmed by X-ray.  The veteran 
passed away two days later.

A pathology report listed the preliminary diagnoses as 
congestive heart failure and pneumonia, right middle lobe.  
Following completion of the autopsy, the final diagnosis was 
acute pneumonia of the upper lobes of the lungs.

At her personal hearing in November 1998, the appellant 
testified that the veteran suffered from numerous service-
connected disabilities, including ischemic heart disease and 
PTSD, and that she believed that these played a significant 
role in the veteran's death.  She indicated that the 
veteran's psychiatric impairment was more severe than was 
revealed by the evaluation assigned for PTSD.  She further 
argued that the veteran's heart condition affected or 
exacerbated his pulmonary condition.  Finally, she argued 
that the veteran suffered physical abuse as a POW and that 
the combination of all the veteran's disabilities led to his 
death.

A statement from a service colleague of the veteran was 
received in March 2000.  The service colleague stated that he 
had been with the veteran in a German prison camp, and he 
attested to the suffering experienced by the veteran and 
other POWs.

After reviewing the evidence of record, the Board is unable 
to find the necessary medical evidence of a link to service, 
or to a service-connected disability, which is needed to make 
the appellant's claim well grounded.  There is no medical 
evidence that any pulmonary disorder was manifested during 
service.  It appears that COPD was first manifested in 1986.  
There is thus no medical evidence of any continuity of 
symptoms to link the underlying disorder which eventually 
caused death to the veteran's service.  Further, there is no 
medical opinion otherwise suggesting that the veteran's 
pneumonia or COPD was related to any incident of service 
(such as the veteran's period of captivity as a prisoner of 
war), or to a service-connected disability (i.e., the PTSD or 
ischemic heart disease).  The Board also notes that, although 
certain disorders may be presumed to have been incurred in 
service when the veteran was a prisoner of war, the 
presumptive disorders do not include any of the disorders 
listed on the veteran's death certificate.  See 38 C.F.R. 
§ 3.309(c) (1999).

Although the appellant sincerely believes that the veteran's 
death was related to service, and that service-connected 
ischemic heart disease and PTSD contributed significantly to 
the veteran's death, it has not been shown that she is 
competent to render opinions as to medical causation.  Such 
opinions must be rendered by trained medical personnel.  See 
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Grivois v. 
Brown, 6 Vet. App. 136 (1994); Van Slack v. Brown, 5 Vet. 
App. 499, 501 (1993) (holding that a veteran's widow was not 
capable of testifying as to matters involving medical 
causation such as the cause of the veteran's death); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).   

The Board recognizes the veteran's honorable service to his 
country, and sympathizes with the appellant's loss.  However, 
the record does not contain the required medical evidence of 
a nexus or link between the veteran's death and either his 
service or a service-connected disability.  Because of the 
lack of competent evidence of such a relationship, the Board 
must find that the claim for service connection for the cause 
of the veteran's death is not well grounded.  

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views its discussion as sufficient 
to inform the appellant of the elements necessary to complete 
her application for a claim for service connection for the 
cause of the veteran's death. 


ORDER

The appeal is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

 



